COURT OF APPEALS OF VIRGINIA


Present: Judges Benton, Humphreys and Senior Judge Overton


FEDERAL EXPRESS CORPORATION AND
SEDGWICK CLAIMS MANAGEMENT
SERVICES, INC.
                                                                MEMORANDUM OPINION*
v.     Record No. 2921-03-1                                         PER CURIAM
                                                                   MARCH 9, 2004
MELVILLE EDWIN SANDEFUR


              FROM THE VIRGINIA WORKERS’ COMPENSATION COMMISSION

                 (Douglas A. Seymour; Siciliano, Ellis, Dyer & Boccarosse, on brief),
                 for appellants.

                 (T. Gregory Evans; Joynes & Gaidies Law Group, P.C., on brief), for
                 appellee.


       Federal Express Corporation and its insurer (hereinafter “employer”) appeal a decision of

the Workers’ Compensation Commission finding that employer failed to prove that Melville

Edwin Sandefur was no longer disabled as a result of his compensable October 21, 1998 injury

by accident. We have reviewed the record and the commission’s opinion and find no reversible

error. Accordingly, for the reasons stated by the commission in its final opinion, we affirm the

commission’s denial of employer’s application to terminate Sandefur’s outstanding award of

temporary total disability benefits. See Sandefur v. Federal Express Corp., VWC File No.

193-32-92 (Oct. 15, 2003). We dispense with oral argument and summarily affirm because the

facts and legal contentions are adequately presented in the materials before the Court and

argument would not aid the decisional process. See Code § 17.1-403; Rule 5A:27.



       *
           Pursuant to Code § 17.1-413, this opinion is not designated for publication.
       We grant Sandefur’s request that employer pay attorney’s fees for this appeal, and we

remand to the commission to assess a reasonable fee.

                                                                                      Affirmed.




                                           -2-